Citation Nr: 1627953	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to January 17, 2012, and in excess of 50 percent thereafter until April 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Standridge, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, daughter, and granddaughter


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970 and from May 1972 to July 1990.  The Veteran had combat duty in Vietnam as evidence by the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The October 2009 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective December 29, 2008.  A February 2010 rating decision corrected the effective date to March 5, 2008.  In the February 2012 rating decision, the rating was increased to 50 percent effective January 17, 2012.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).

In a July 2014 rating decision, the Veteran's disability rating for PTSD was raised to 100 percent effective April 1, 2013, and special monthly compensation based on housebound criteria was granted.

This matter was remanded by the Board in April 2014.  As a VA examination has been conducted, all remand instructions were properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing is associated with the Veteran's claims file. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe through April 1, 2013 on appeal, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment involving deficiencies in most areas, including work, family relations, judgment, concentration, and mood.
 
2.  At no point during the period under appeal up until April 1, 2013 has the Veteran's PTSD resulted in total occupational and social impairment.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, for the Veteran's service connected PTSD, but no higher, have been met for the period prior to April 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in August 2009, April 2010, January 2012 and August 2012.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

PTSD Increased Rating

Legal Criteria

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Facts

In a December 2008 treatment note, a psychiatrist noted that the Veteran has PTSD with depression and sleep disturbance partially treated by medication but with anxiety largely unaddressed.  An additional antidepressant medication was prescribed.  Symptoms of hypervigilance, avoidance, intrusive memories and occasional nightmares were recorded.  The Veteran described suicidal ideation without intent.

In an August 2009 VA examination, the Veteran reported a positive relationship with his wife, children and grandchildren.  He reported recurrent and intrusive recollections, nightmares, and psychological distress at exposure to reminders.  He reported hypervigilance, avoidance, marked diminished interest or participation in significant activities, sense of foreshortened future, exaggerated startle responses, irritability, and difficulty concentrating.  He denied homicidal and suicidal ideation.  His GAF was 48.  The examiner stated that the symptoms resulted in deficiencies in most of the areas of work, family, relationships, judgment, thinking, and mood.

In a January 2010 letter, the Veteran's physician wrote that the Veteran is unable to maintain gainful employment due to his service-connected PTSD and his chronic knee and back pain.

The Veteran appeared for a VA examination in April 2010.  The Veteran reported sleeping through the night with medication, and being awakened once monthly by nightmares which then lead to a panic attack.  He reported no other panic attacks.  He was taking antidepressants and Paxil was increased to 30 mg that week.  He reported visiting a psychiatrist once monthly.  He reported concentration and immediate memory problems; the examiner recorded normal short and long term memory.  He reported hypervigilance, avoidance, some isolation, and vivid, intrusive recollections of his combat experience.  He reported showering every 3-4 days because he has nowhere to go.  He reported spending time with family including his wife, children, and grandchildren.  The examiner described him as clean, neatly groomed, cooperative and attentive, with constricted affect.  This thought process and judgment were unremarkable, and he had no suicidal or homicidal thinking.  The examiner stated that the Veteran had no reduced reliability and productivity and no decreased work or occupational efficiency due to his symptoms.  The examiner stated that the Veteran's PTSD symptoms are controlled by continuous medication.

By letter dated June 2011, the Veteran's spouse submitted a lay statement.  She documented seeing mental health professions due to the Veteran's mental health status since 1993, as he has suppressed and grapples with his Vietnam experience.  He stated that he is irritable and distant with her and antisocial during family gatherings, causing tremendous marital strain.  He stated that he was struggling with his son's own deployments to the Middle East.  She stated as well that the Veteran's appearance is akin to a "street person" and she urges him to dress more appropriately.

The Veteran appeared for a VA examination in January 2012.  The examiner documented decreased concentration and impaired short term memory.  He reported that isolation gets in the way of most psychosocial functioning.  He has lost interest in pleasurable activities and does not enjoy people or crowds.  He reported marital trouble due to his drinking but that he has been sober for 20 years.  He reported the presence of suicidal ideation without intent.  He reported minimal efforts towards personal hygiene.  He reported irritability helped with medication.  He reported avoidance, intrusive recollections, hypervigilance and exaggerated startled responses.  The examiner found the PTSD symptoms were daily, moderate, and chronic.  His GAF was 53.

The Veteran appeared for a VA examination in August 2012.  The examiner found the PTSD symptoms in the moderate range, managed with continuous medication, and consistent with those found in the January 2012 examination, and reported the symptoms matched most closely with occupational and social impairment with reduced reliability and productivity.  He had reexperiencing symptoms, vivid recollections and dreams 1-2 times weekly, consistent with combat stressors.  He reported sleep disturbance and awakens up to twice weekly due to combat related nightmares.  He reported irritability but no violent impulses.  He reported disrupted concentration, hypervigilance, mild memory loss, and avoidance of situations which remind him of his combat experiences.  His mood was euthymic but depressed mood was reported.  He reported seldom crying and he denied panic symptoms, anxiety, suicidal ideation, homicidal ideation, or hallucinations.  The Veteran reported living with his wife and sustaining positive relationships with his four children, grandchildren, and five friends, with whom he enjoys fishing.

The Veteran appeared for a Board hearing in August 2013.  The Veteran's spouse testified that the Veteran secludes himself at family gatherings and exhibits moody and irritable behavior.  She testified that his nightmares and night terrors put strain on the marriage.  She noted worsened personal appearance, memory problems, and withdrawal and isolative tendencies.  The Veteran's daughter testified that the Veteran is distant and lacks the ability to communicate.  The Veteran's granddaughter testified that the Veteran seems depressed.  The Veteran described being confused, disoriented, depressed, irritable, hostile, and suffering from suicidal ideation as a result of his PTSD.

Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent prior to January 17, 2012, and in excess of 50 percent thereafter until April 1, 2013, for posttraumatic stress disorder (PTSD), and the Board agrees.  Giving the Veteran the benefit of the doubt, the evidence of record shows symptoms most consistent with occupational and social impairment with deficiencies in most areas including mood, family relations, judgment, concentration, and a difficulty to establish and maintain effective relationships as contemplated by a 70 percent rating.  The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran has not exhibited total social and occupational impairment before April 2013. 

In a December 2008 treatment note, the Veteran was found to have depression and anxiety.  Symptoms of hypervigilance, avoidance, intrusive memories and occasional nightmares were recorded.  The Veteran described suicidal ideation without intent.

In an August 2009 VA examination, the Veteran reported a positive relationship with his wife, children and grandchildren.  However, he reported recurrent and intrusive recollections, nightmares, and psychological distress at exposure to reminders.  He reported hypervigilance, avoidance, marked diminished interest or participation in significant activities, sense of foreshortened future, exaggerated startle responses, irritability, and difficulty concentrating.  He denied homicidal and suicidal ideation.  His GAF was 48, indicating severe symptoms.  The examiner stated that the symptoms resulted in deficiencies in most of the areas of work, family, relationships, judgment, thinking, and mood.

In a January 2010 letter, the Veteran's physician wrote that the Veteran is unable to maintain gainful employment due to his service-connected PTSD, chronic knee and back pain.  Notably, the examiner found he could not work not solely due to his PTSD, but also due to his knee and back disabilities.  Thus while the PTSD reflects deficiency in work, it does not necessarily alone reflect total occupational and social impairment.

The Veteran appeared for a VA examination in April 2010.  The Veteran reported sleeping through the night with medication, and monthly panic attacks.  He was taking antidepressants and Paxil was increased to 30 mg that week.  He reported concentration and immediate memory problems; the examiner recorded normal short and long term memory.  He reported hypervigilance, avoidance, some isolation, and vivid, intrusive recollections of his combat experience.  He reported showering every 3-4 days because he has nowhere to go.  He reported spending time with family including his wife, children, and grandchildren.  The examiner described him as clean, neatly groomed, cooperative and attentive, with constricted affect.  This thought process and judgment were unremarkable, and he had no suicidal or homicidal thinking.  The examiner stated that the Veteran had no reduced reliability and productivity and no decreased work or occupational efficiency due to his symptoms.  The examiner stated that the Veteran's PTSD symptoms are controlled by continuous medication.

Notwithstanding the April 2010 VA examination which reflected positive family relationship and proper grooming, the Veteran's spouses' June 2011 lay statement indicated a deeper problem.  She reported she had been seeing mental health professionals due to the Veteran's mental health status since 1993, as he has suppressed and grapples with his Vietnam experience.  He stated that he is irritable and distant with her and antisocial during family gatherings, causing tremendous marital strain.  He stated that he was struggling with his son's own deployments to the Middle East.  She stated as well that the Veteran's appearance is akin to a "street person" and she urges him to dress more appropriately.

The Veteran appeared for a VA examination in January 2012.  The examiner documented decreased concentration and impaired short term memory.  He reported that isolation gets in the way of most psychosocial functioning.  He has lost interest in pleasurable activities and does not enjoy people or crowds.  He reported the presence of suicidal ideation without intent.  He reported minimal efforts towards personal hygiene.  He reported irritability helped with medication.  He reported avoidance, intrusive recollections, hypervigilance and exaggerated startled responses.  The examiner found the PTSD symptoms were daily, moderate, and chronic.  His GAF was 53, reflecting moderate symptoms.

The Veteran appeared for a VA examination in August 2012.  The examiner found the PTSD symptoms in the moderate range, managed with continuous medication, and consistent with those found in the January 2012 examination, and reported the symptoms matched most closely with occupational and social impairment with reduced reliability and productivity.  He had reexperiencing symptoms, vivid recollections and dreams 1-2 times weekly, consistent with combat stressors.  He reported sleep disturbance and awakens up to twice weekly due to combat related nightmares.  He reported irritability but no violent impulses.  He reported disrupted concentration, hypervigilance, mild memory loss, and avoidance of situations which remind him of his combat experiences.  His mood was euthymic but depressed mood was reported.  He reported seldom crying and he denied panic symptoms, anxiety, suicidal ideation, homicidal ideation, or hallucinations.  The Veteran reported living with his wife and sustaining positive relationships with his four children, grandchildren, and five friends, with whom he enjoys fishing.

The Veteran appeared for a Board hearing in August 2013.  The Veteran's spouse testified that the Veteran secludes himself at family gatherings and exhibits moody and irritable behavior.  She testified that his nightmares and night terrors put strain on the marriage.  She noted worsened personal appearance, memory problems, and withdrawal and isolative tendencies.  The Veteran's daughter testified that the Veteran is distant and lacks the ability to communicate.  The Veteran's granddaughter testified that the Veteran seems depressed.  The Veteran described being confused, disoriented, depressed, irritable, hostile, and suffering from suicidal ideation as a result of his PTSD.

Giving the Veteran the benefit of the doubt the Board finds that the record supports occupational and social impairment, with deficiencies in most areas.  The record supports that the Veteran suffers disruptions to his social life, work life, thinking and mood due to his PTSD.  While the Veteran has reported positive relationships with his family, his wife, daughter and granddaughter have expressed the PTSD negatively impacts the relationships.  The Veteran has stated that his son is in the active service and has been deployed, causing exacerbation of his own PTSD symptoms.  The Veteran's physician indicated his PTSD impacts his ability to work.  His mood has continuously been recorded as marked with anxiety and depression.  He has reported continuous symptoms of hypervigilance, irritability, panic attacks, and nightmares.  In December 2008 and January 2012 he reported suicidal ideation.  The Veteran's spouse has indicated that the Veteran does neglect personal appearance and hygiene due to his PTSD.

However, the record does not support that the Veteran suffers from total occupational and social impairment.  The May 2010, January 2012 and August 2012 VA examiners found no total occupational and social impairment from PTSD.  The January 2010 physician's note indicates PTSD together with knee and back disabilities render the Veteran unable to work, not PTSD alone.  While the evidence supports that the Veteran's relationship with his family is negatively impacted by his PTSD, he maintains relationships with his wife, children, and grandchildren.  Overall, the constellation of symptoms associated with the Veteran's PTSD do not correspond to the assignment of a 100 percent schedular disability rating.  

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The competent evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported in part anxiety, depression, suicidal ideation, nightmares, panic attacks and isolation, all resulting in deficiencies in most areas, including social and work areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362   (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.


ORDER

Entitlement to a rating of 70 percent for PTSD prior to April 1, 2013, but no more, is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

On these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  The Veteran has a combined evaluation for compensation of 100 percent from April 2013 and he is receiving Special Monthly Compensation.  From January 2012, his combined evaluation was 80 percent.  In a January 2010 letter, the Veteran's physician wrote that the Veteran is unable to maintain gainful employment due to his PTSD, chronic knee and back pain.  The Veteran is service-connected for PTSD, knee and back disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU and complete any other development deemed necessary. 

3. When the above has been completed, the case should again be reviewed by the RO or the AMC, to expressly address whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


